DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 63-64 are objected to because of the following informalities:  a claim must end with period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 51, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	Regarding claims 49 and 61, the claims recite, “in the case” in line 3. It is not clear whether or not this phrase means “if”. 
Regarding claim 51, the claim recites, “wherein a quantity of units corresponding to numberfirst confirmation information” in line 9. It is not clear what ‘numberfirst confirmation information’. For further examination, the Examiner assumes as ‘first confirmation information’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-55 and 60-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai et al. (US 2016/0353443 A1).
Regarding claim 48, Desai discloses a method for processing confirmation information (e.g. paragraph [0005]-[0008]; [0010]; and etc., illustrating processing ACK, ACK/NAK ACK/NACK), comprising: transmitting, by a transmitting end (communication controller or base station or access point), a signaling, wherein the signaling is configured to instruct a receiving end (wireless device) to generate confirmation information corresponding to one-time data transmission according to the signaling and in combination with a pre-agreed implicit rule (e.g. figs. 13-14; paragraph [0006]; [0036]; [0101]-[0105]; [0112]; and so on, explaining the transmission of signaling to the receiving end or wireless device indicating or instructing to generate ACK, ACK/NAK ACK/NACK for data transmission based on the signaling and 
Regarding claim 60, the claim includes features identical to the subject matter mentioned in the rejected claim 48. The claim is a mere reformulation of claim 48 in order to define the corresponding method for processing confirmation information at the receiving end, and the rejection to claim 48 is applied hereto.
Regarding claim 49, Desai discloses the implicit rule comprises: in the case that the transmitting end transmits the first signaling, for one-time data transmission, the receiving end being instructed to determine a quantity of units corresponding to each confirmation information or granularity according to a quantity of units of transmitted data and the number of the confirmation information or the number of the granularity, so as to form the confirmation information or the granularity (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037]; [0121]-[0126]; and etc.); and instructing, by the transmitting end, the receiving end, or pre-agreeing by the transmitting end and the receiving end, to form one confirmation information for each granularity (paragraph [0005]-[0009]; [0036]-[0037]; [0122]-[00126]; and so on); wherein a unit comprises at least one of followings: an orthogonal frequency division multiplexing symbol, an orthogonal frequency division multiplexing symbol group, a code block, a code block group, a mini-slot, a mini-slot group, a slot, a slot group, and a transmission block (paragraph [0043]; [0054]-[0056]; [0072]; [0081]).
Regarding claim 50, Desai discloses wherein: when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularity is an integer, the receiving end takes the quotient as the quantity of units corresponding to each confirmation information or each granularity; and according to the quantity of units corresponding to each confirmation information or each granularity, individual units in the transmitted data are sequentially corresponded to each confirmation information or 
Regarding claim 51, Desai discloses wherein the receiving end forms the confirmation information or granularity sequentially corresponding to individual units in the transmitted data from front to back according to the first value, wherein a quantity of units corresponding to the last confirmation information or granularity is smaller than the first value, and the last confirmation information is located at an end position of the confirmation information or granularity of the transmitted data; or, the receiving end forms the confirmation information or granularity sequentially corresponding to individual units in the transmitted data from back to front according to the first value, wherein a quantity of units corresponding to number first 
Regarding claim 52, Desai discloses wherein the receiving end forms the confirmation information or granularity sequentially corresponding to individual units in the transmitted data from front to back according to the second value, wherein a quantity of units corresponding to the last confirmation information or granularity is greater than the second value, and the last confirmation information is located at an end position of the confirmation information or granularity of the transmitted data; or, the receiving end forms the confirmation information or granularity sequentially corresponding to individual units in the transmitted data from back to front according to the second value, wherein a quantity of units corresponding to first confirmation information or granularity is greater than the second value, and the first confirmation information is located at an initial position of the confirmation information or granularity of the transmitted data (paragraph [0096]-[0100]).
Regarding claim 53, Desai discloses wherein the implicit rule comprises: when the transmitting end transmits the first signaling and the second signaling at the same time, or the first signaling and the second signaling transmitted by the transmitting end are valid at the same time, the transmitting end instructing the receiving end to generate the confirmation information of a transmission block quantity required in the first signaling according to the granularity described in the second signaling; or, when the transmitting end transmits the first signaling, and the granularity is pre-agreed, the transmitting end instructing the receiving end to form the confirmation information of the quantity required in the first signaling according to the pre-
Regarding claim 54, Desai discloses wherein the signaling comprises: a physical layer signaling, wherein the physical layer signaling comprises a downlink control information signaling, and the downlink control information signaling is used for uplink/downlink data scheduling and transmitting; or, a high layer signaling (paragraph [0105]; [0061]; and etc.).
Regarding claim 55, Desai discloses wherein: if the high layer signaling is used to transmit the signaling, then the signaling is always valid in a period of validity of the high layer signaling; or, in the period of validity of the high layer signaling, if the physical layer transmits the signaling, then the signaling transmitted by the physical layer is prevailing; or, when the high layer signaling is used to transmit the signaling, the physical layer is allowed to change the signaling into this time of data transmission in a period of validity of the signaling; wherein the signaling comprises the first signaling and/or a second signaling (paragraph [0091]-[0095]).
Regarding claim 56, Desai discloses wherein: the signaling is that the transmitting end informs the receiving end of a number of members in the granularity, or the transmitting end and the receiving end pre-agree on the number of members in the granularity, wherein the granularity is in a grouping form, and the grouping form comprises at least one of followings: an orthogonal frequency division multiplexing symbol group, a code block group, a mini-slot group, and a slot group, and the member comprises at least one of followings: an orthogonal frequency division multiplexing symbol, a code block, a mini-slot; and a slot (paragraph [0043]; [0054]-[0056]; [0072]; [0081]); and the transmitting end and the receiving end can pre-agree the granularity or 
Regarding claim 61, Desai discloses wherein the implicit rule comprises: in the case that the xreceiving end receives the first signaling, for one-time data transmission, determining a quantity of units corresponding to each confirmation information or granularity according to a quantity of units of transmitted data and the number of the confirmation information or the number of the granularity, so as to form the confirmation information or the granularity (paragraph [0005]; [0007]-[0008]; [0010]; [0036]-[0037]; [0121]-[0126]; and etc.); and forming, by the receiving end, one confirmation information for each granularity (paragraph [0005]-[0009]; [0036]-[0037]; [0122]-[00126]; and so on); wherein a unit comprises at least one of followings: an orthogonal frequency division multiplexing symbol, an orthogonal frequency division multiplexing symbol group, a code block, a code block group, a mini-slot, a mini-slot group, a slot, a slot group, and a transmission block (paragraph [0043]; [0054]-[0056]; [0072]; [0081]).
Regarding claim 62, Desai discloses wherein: when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularity is an integer, the quotient is taken as the quantity of units corresponding to each confirmation information or each granularity; and according to the quantity of units corresponding to each confirmation information or each granularity, individual units in the transmitted data is sequentially corresponded to each confirmation information or each granularity from front to back or from back to front to form the confirmation information or the granularity, or, when a quotient between the quantity of units of the transmitted data and the number of the confirmation information or the number of the granularity is not an integer, the 
Regarding claim 63, Desai discloses  wherein the confirmation information or granularity is formed sequentially corresponding to individual units in the transmitted data from front to back according to the first value, wherein a quantity of units corresponding to the last confirmation information or granularity is smaller than the first value, and the last confirmation information is located at an end position of the confirmation information or granularity of the transmitted data; or, the confirmation information or granularity is formed sequentially corresponding to individual units in the transmitted data from back to front according to the first value, wherein a quantity of units corresponding to first confirmation information or granularity is smaller than the first value, and the first confirmation information is located at an initial position of the confirmation information or granularity of the transmitted data (paragraph [0041]; [0058]-[0060]; [0076]-[0078]; [0097]-[0109]; [0112]-[0114]; [0036]-[0037];  [0121]-[0126]).
Regarding claim 64, Desai discloses wherein the confirmation information or granularity is formed sequentially corresponding to individual units in the transmitted data from front to back according to the second value, wherein a quantity of units corresponding to the last confirmation information or granularity is greater than the second value, and the last confirmation information is located at an end position of the confirmation information or granularity the transmitted data; or, the confirmation information or granularity is formed sequentially corresponding to individual units in the transmitted data from back to front according to the second value, wherein a quantity of units corresponding to first confirmation information or granularity is greater than the second value, and the first confirmation information is located at an initial position of the confirmation information or granularity of the transmitted data (paragraph [0096]-[0100]).
Regarding claim 65, Desai discloses wherein the implicit rule comprises: when the receiving end receives the first signaling and the second signaling at the same time, or the first signaling and the second signaling received by the receiving end are valid at the same time, generating the confirmation information of a quantity required in the first signaling according to the granularity described in the second signaling; or, when the receiving end receives the first signaling, forming, by the receiving end, the confirmation information of the quantity required in the first signaling according to the pre-agreed granularity; or, the transmitting end and the receiving end agreeing that the receiving end forms the confirmation information according to the transmission block or the code block group in one-time data transmission (paragraph [0006]; [0036]; [0122]; [0124]; and so on). 
Regarding claim 66, Desai discloses wherein: if the signaling received is transmitted by a high layer signaling, then the signaling is always valid in a period of validity of the high layer 
Regarding claim 67, Desai further discloses comprising: receiving, by the receiving end, the signaling, the signaling being that the transmitting end informs the receiving end of a number of members in the granularity, or the transmitting end and the receiving end pre-agree on the number of members in the granularity, wherein the granularity is in a grouping form, and the grouping form comprises at least one of followings: an orthogonal frequency division multiplexing symbol group, a code block group, a mini-slot group, and a slot group, and the members comprise at least one of the followings: an orthogonal frequency division multiplexing symbol, a code block, a mini-slot; and a slot (paragraph [0043]; [0054]-[0056]; [0072]; [0081]); and the transmitting end and the receiving end can pre-agree on the granularity or instruct the granularity through the second signaling (paragraph [0006]; [0036]; [0122]; [0124]; and so on).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM T HAILU whose telephone number is (571)270-1209. The examiner can normally be reached M-F 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY D VU can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIBROM T HAILU/Primary Examiner, Art Unit 2461